Order entered April 13, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00974-CR

                             THE STATE OF TEXAS, Appellant

                                               V.

                              AMBER LASHBROOK, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F12-23860

                                           ORDER
       Appellee’s April 10, 2015 motion for extension of time in which to file her brief is

GRANTED. Appellee is ORDERED to file her brief on or before May 11, 2015. Any

additional requests for extension are discouraged.




                                                      /s/   MOLLY FRANCIS
                                                            PRESIDING JUSTICE